DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 65, 71, 73, 79, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akridge (US 2008/0063673 A1).
Regarding claims 65 and 73, Akridge discloses a method for inactivating a virus or treating a viral infection in a subject in need thereof (Abstract; ¶0018-0032), the method comprising topical application of a heat treatment (¶0020, 0024, and 0032) with an antimicrobial treatment to the subject (¶0021, 0022, and 0025), such that the virus is inactivated or that the infection is treated (¶0022, 0025-0029, and 0032).
Regarding claims 71 and 79, Akridge discloses the methods of 65 and 73, respectively. Akridge further discloses that the method further comprise the application of a light treatment (¶0030).
Regarding claim 81, Akridge discloses the method of claim 73. Akridge further discloses application of at least one agent selected from an anti-inflammatory agent, an antibiotic agent, an antiviral agent (¶0021, 0022, and 0025-0029), an antifungal agent, a skin soothing agent, a cooling agent, a heat-activatable agent, a wound healing agent, and a skin rejuvenating agent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 66, 74, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Akridge (US 2008/0063673 A1) in view of Grez et al. (US 2016/0184162 A1).
Regarding claims 66 and 74, Akridge discloses the methods of claims 65 and 73, respectively. In the methods disclosed by Akridge, the skin, which is the environment containing a virus (¶0012-0017), receives a heat treatment (¶0020, 0024, and 0032) and subsequently receives an antimicrobial treatment (¶0021, 0022, and 0025), in contrast to the methods of claims 66 and 74 in which a heated source of antimicrobial agents is applied to an environment containing the virus, with respect to claim 66, or topically to a subject, with respect to claim 74. Therefore, the methods disclosed by Akridge differs from the claimed methods by the substitution of the step of heating skin and then applying the antimicrobial agent for the claimed step of applying a heated source of antimicrobial agents to the skin.
Grez teaches a method in which a treatment formulation is heated, and then heat and the treatment formulation are applied to the skin (¶0007, 0027, 0038, 0057, 0059, and 0060). Therefore, the method step of applying a heated source of treatment formulation to the skin was known in the art as taught by Grez. One of ordinary skill in the art could have substituted the method step taught by Grez for the step disclosed by Akridge with the predictable result of enhancing the absorption of the treatment formulation because both Akridge (¶0020) and Grez (¶0027) teach that heat enhances absorption, regardless if the skin is heated first as taught by Akridge or the formulation is heated as taught by Grez. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Akridge so that the heat treatment and the antimicrobial treatment is effected by applying a heated source of antimicrobial agent to an environment containing the virus, with respect to claim 65, or that a heated source of antimicrobial agents is applied topically to the subject, with respect to claim 74. Please see MPEP §2143(I)(B).
Regarding claim 82, Akridge discloses the method of claim 73, and further discloses a skin care brush for applying the heat treatment with the antimicrobial treatment (¶0019-0021), but is otherwise silent with respect to the details of the device used to apply the heat treatment with the antimicrobial treatment.
Grez further teaches a device for treating the skin with heat and a treatment formulation (Figs. 1-3; ¶0021-0027). The device comprises a housing (140; ¶0035) having a handle end (240; ¶0035 and 0042) and a treatment end (115; ¶0034), wherein the treatment end provides the treatment formulation and heat to the skin via the skin facing surface of the treatment end (Fig. 1A; ¶0031 and 0038). The device further comprises a heat generation unit for heating the applicator surface (125; ¶0029-0030), a source of treatment formulation (135; ¶0031 – applicator tip 115 terminates in a concave contact member 135 configured to contact a portion of the skin with a pocket suitable for containing a formulation), and a control unit for controlling the heat generation unit (145; ¶0036). Grez teaches that such a device provides enhanced absorption of a treatment formulation into the skin using heat (¶0027). Therefore, it would have been prima facie obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Akridge so that the heat treatment with the antimicrobial treatment is applied using a device comprising: a housing having a handle end and a treatment end, the treatment end being configured to provide an antimicrobial treatment and a heat treatment, the treatment end comprising an applicator having an applicator surface for providing at least the heat treatment, a heat generation unit configured to heat the applicator surface in use, a source of antimicrobial agent, and a control unit operatively connect to at least the heat generation unit for controlling the heat generation unit in order to provide enhanced absorption of the antimicrobial treatment as taught by Grez.
Claims 67 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Akridge (US 2008/0063673 A1) in view of Antelman (US 6,645,531 B1).
Regarding claims 67 and 75, Akridge discloses the methods of claims 65 and 73, respectively, but does not disclose that the antimicrobial agent comprises silver ions or particle, or copper ions or particles.
Antelman teaches pharmaceutical compositions comprising silver or copper compounds which may be used as antimicrobial agents (Col. 2, line 56 – Col. 4, line 22). Antelman teaches that such pharmaceutical compositions are useful for treating a wide range of viruses (Col. 8, line 51 – Col. 10, line 51) while having relatively low toxicity (Col. 11, line 55 – Col. 12, line 19). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Akridge so that the antimicrobial agent comprises silver ions or particles, or copper ions or particles in order to treat a wide range of viruses while having relatively low toxicity as taught by Antelman.
Claims 68, 69, 70, 76, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Akridge (US 2008/0063673 A1) in view of Conrad et al. (US 2004/0243181 A1).
Regarding claims 68 and 76, Akridge discloses the methods of claims 65 and 73, respectively. Akridge does not disclose that the virus is Zika virus, West Nile virus, or Dengue virus.
Conrad teaches methods for heat treating skin lesions from a variety of sources including viruses and insect bites (¶0018, 0027, and 0034). Conrad and Akridge each teach that heat treatment alone may be effective at treating viral infections (Conrad: ¶0041-0042; Akridge: ¶0032), and Akridge further teaches that heat provides enhanced absorption of viral medication (Akridge: ¶0020). Conrad further teaches that heat treatment is effective for treating the irritation to the skin caused by insect bites (¶0043). Zika virus, West Nile virus, and Dengue virus are all mosquito borne viruses, and therefore, would initially present with insect bites on the skin at the point of infection. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Akridge so that the virus the heat and antimicrobial treatments are applied to is Zika virus, West Nile virus, or Dengue virus in order to provide enhanced antimicrobial treatment of those viruses as taught by Akridge and Conrad.
Regarding claim 69, Akridge discloses the method of claim 65, but is silent with respect to the temperature comprised by the heat treatment.
Conrad teaches methods for heat treating skin lesions from a variety of sources including viruses (¶0034). Conrad teaches that the heat treatment may comprise applying an amount of heat to raise the temperature to between 38°C to 67°C (¶0046). The claimed ranges of 45°C-65°C, 50°C-60°C, 51°C-55°C, or about 51°C-54°C lie within the prior art range of 38°C to 67°C. Therefore, a prima facie case of obviousness exists to modify the method disclosed by Akridge so that the heat treatment comprises heating to a temperature between 45°C-65°C, 50°C-60°C, 51°C-55°C, or about 51°C-54°C. Please see MPEP §2144.05(I).
Regarding claims 70 and 78, Akridge discloses the methods of claims 65 and 73, respectively.
Conrad teaches methods for heat treating skin lesions from a variety of sources including viruses (¶0034). Conrad teaches that the heat treatment should be applied from between 5 seconds to 20 minutes (¶0048). The claimed ranges of about 3-15 seconds, about 10-15 seconds, about 5-35 seconds, about 10-35 seconds, about 20-35 seconds, or about 25-35 seconds overlap the prior art range of 5 seconds to 20 minutes. Therefore, a prima facie case of obviousness exists to modify the methods disclosed by Akridge so that the heat treatment and/or the antimicrobial treatment is applied for about 3-15 seconds, about 10-15 seconds, about 5-35 seconds, about 10-35 seconds, about 20-35 seconds, or about 25-35 seconds. Please see MPEP §2144.05(I).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Akridge (US 2008/0063673 A1) in view of Grez et al. (US 2013/0184162 A1) and in further view of Conrad et al. (US 2004/0243181 A1).
Regarding claim 77, Akridge in view of Grez discloses the method of claim 74. As discussed above with respect to claim 69, Conrad teaches methods for heat treating skin lesions comprising a temperature between 38°C to 67°C (¶0046), which overlaps the claimed ranges. Therefore, a prima facie case of obviousness exists to modify the method disclosed by Akridge in view of Grez so that the heat treatment comprises heating to a temperature between 45°C-65°C, 50°C-60°C, 51°C-55°C, or about 51°C-54°C. Please see MPEP §2144.05(I).
Claims 72 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Akridge (US 2008/0063673 A1) in view of Bellinger (US 5,445,146 A).
Regarding claims 72 and 80, Akridge discloses the methods of claims 71 and 79, respectively, but is silent with respect to the light treatment being within the ultraviolet, infrared, or visible range of the electromagnetic spectrum.
Bellinger teaches a method of treating skin using a Nd:YAG laser with a wavelength in the near-infrared spectrum (Col. 2, lines 38-49; Col. 3, lines 21-41). Bellinger teaches that treating the skin using a low power laser in this wavelength reduces pain, reduces inflammation, and enhances healing (Col. 3, lines 21-41). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods disclosed by Akridge so that the light treatment is within the ultraviolet, infrared, or visible range of the electromagnetic spectrum in order to reduce pain, reduce inflammation, and enhance healing as taught by Bellinger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781